     Case: 1:17-cv-02635-CAB Doc #: 47 Filed: 03/10/20 1 of 3. PageID #: 1145




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

JAMES HAYDEN,                              )
                                           )      CASE NO. 1:17-cv-02635-CAB
                           Plaintiff,      )
                                           )      JUDGE CHRISTOPHER A. BOYKO
       v.                                  )
                                           )
2K GAMES, INC. et al.,                     )
                                           )
                           Defendants.     )

                        NOTICE OF WITHDRAWAL AS COUNSEL

       Notice is hereby provided that Georgia E. Yanchar is withdrawing as counsel for Plaintiff

James Hayden. As of March 12, 2020, Ms. Yanchar will no longer be associated with Calfee,

Halter & Griswold, LLP. Mr. Hayden will continue to be represented by Daniel McMullen,

Andrew Alexander, Jennifer Wick, and Kimberly Pinter of Calfee, Halter & Griswold, LLP. The

Court and all parties are requested to amend their files and certificate of service lists to omit

Georgia E. Yanchar only.


Dated: March 10, 2020                          Respectfully submitted,

                                               By:    /s/ Georgia E. Yanchar
                                               Daniel McMullen (Ohio Bar No. 0034380)
                                               Jennifer Wick (Ohio Bar No. 0074340)
                                               Andrew Alexander (Ohio Bar No. 0091167)
                                               CALFEE, HALTER & GRISWOLD LLP
                                               The Calfee Building
                                               1405 East Sixth Street
                                               Cleveland, Ohio 44114-1607
                                               Telephone: (216) 622-8200
                                               Facsimile: (216) 241-0816
                                               E-mail: dmcmullen@calfee.com
                                                        jwick@calfee.com
                                                        aalexander@calfee.com



                                                  1
Case: 1:17-cv-02635-CAB Doc #: 47 Filed: 03/10/20 2 of 3. PageID #: 1146




                                Of Counsel

                                Kimberly A. Pinter (Ohio Bar No. 0084277)
                                CALFEE, HALTER & GRISWOLD LLP
                                The Calfee Building
                                1405 East Sixth Street
                                Cleveland, Ohio 44114-1607
                                Telephone: (216) 622-8200
                                Facsimile: (216) 241-0816
                                E-mail:kpinter@calfee.com




                                   2
     Case: 1:17-cv-02635-CAB Doc #: 47 Filed: 03/10/20 3 of 3. PageID #: 1147




                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 10, 2020, a copy of the foregoing was filed electronically.

Notice of this filing was sent by operation of the Court’s electronic filing system to all parties

indicated on the electronic filing receipt, and parties may access this filing through the Court’s

system.



Dated: March 10, 2020                             /s/ Georgia E. Yanchar
                                                  One of the attorneys for Plaintiff




                                                  3
